Citation Nr: 0921040	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for anxiety disorder, 
not otherwise specified.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for acid reflux 
disease.

4.  Entitlement to service connection for intestinal 
problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to April 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing before a hearing officer at the RO was conducted in 
December 2003.  In October 2004, to support his claim, the 
veteran testified at a hearing at the RO chaired by a 
Veterans Law Judge who is no longer employed at the Board.  
In a July 2007 letter, the Board informed the Veteran that 
the individual who presided at the October 2004 hearing, who 
would ordinarily have participated in making the final 
determination of the claim, was no longer employed by the 
Board and that the Veteran had the right to a hearing before 
another Veterans Law Judge.  In a response dated in July 
2007, the Veteran stated that he did not want another 
hearing.  The case has therefore, been reassigned.

The Board remanded the claim in December 2005 and January 
2008 for further development and consideration.  The first 
two issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.

The issues of service connection for alcoholism, acid reflux 
disease, and intestinal problems are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  There is no evidence of record indicating that the 
Veteran participated in combat.

2.  The preponderance of the evidence demonstrates that the 
Veteran does not have a diagnosis of PTSD shown to be based 
upon the one verified in-service stressor.

3.  An anxiety disorder began in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
4.130 (2008).

2.  The criteria for entitlement to service connection for 
anxiety disorder, not otherwise specified, have been met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 4.130 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran claimed that he was entitled to service 
connection for PTSD due to traumatic events in service, 
including sustaining a fractured nose, and for an anxiety 
disorder; both evaluated as mental disorders.  Since, in this 
decision, the Board is granting service connection for 
anxiety disorder, not otherwise specified, this is the 
greatest benefit the Veteran can receive under the 
circumstances.  Any failure to notify or assist him pursuant 
to the VCAA is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Analysis

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by competent evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See, 
generally, Cohen, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  

The Veteran served during peacetime so any claimed stressors 
must be independently verified.

The Veteran has related many incidents of assaults and 
harassment by superiors, after reporting fellow servicemen 
for drug abuse in Germany; witnessing servicemen being killed 
and wounded by various accidents; and participating in a 
battle with North Korean soldiers attempting to infiltrate 
across the demilitarized zone (DMZ).  His service personnel 
records do not corroborate any of these incidents, and the 
veteran has still not provided enough detail insofar as 
names, places, and dates to enable the RO to conduct a 
search.  For example, he related witnessing the killing and 
wounding of both North Korean soldiers and US servicemen when 
he was stationed along the DMZ, and in support of this claim 
he submitted a chronology of DMZ incidents which note that a 
US serviceman was wounded by North Korean soldiers while 
stationed at the DMZ in November 1984, a date that is almost 
7 months after his separation from service.  

Although the Veteran has received diagnoses of PTSD stemming 
from his alleged experiences in service from both private and 
VA medical providers, these experiences have not been 
verified.  Without a diagnosis of PTSD based on a verified 
stressor, service connection is not warranted.  The Veteran 
was provided another opportunity to provide specific 
information; however, he did not provide enough information 
to attempt a search of military records.

The Veteran was provided a VA PTSD examination in June 2006.  
He reported the following stressors: sustaining a shrapnel 
wound from a grenade explosion at the DMZ; being beaten and 
having his nose fractured by a non-commissioned officer (NCO) 
in Germany in 1978 and again in either 1979 or 1980 after he 
reported drug use among fellow servicemen; witnessing a 
friend and several other serviceman killed in a live fire 
training session; witnessing a good friend killed in an 
armored personnel carrier accident; and killing several North 
Korean infiltrators when he was stationed at the DMZ.

The VA examiner diagnosed PTSD stating

If these events never happened, or none 
of the alleged events stressor events 
happened, I would not be in a position to 
make the diagnosis of PTSD, because 
Criteria A for the diagnosis of PTSD 
would not be met.  I am assuming the fact 
that this psychiatric examination was 
scheduled and from my own interpretation 
of the documents in the C-file that the 
Veteran has been given the benefit of the 
doubt concerning the alleged stressors.

The claim was remanded, in part, to afford the Veteran 
another opportunity to verify his numerous noncombat 
stressors.  He did not provide any evidence, beyond his own 
statements, to confirm any additional stressor.

The Veteran's service treatment records note that in December 
1978 while stationed in Germany, the Veteran was found 
unconscious in an alley.  The Veteran stated that he could 
not remember what happened but individuals were out to get 
him.  The examiner spoke with a fellow serviceman who noted 
that they were drinking a lot and the Veteran went wandering 
down an alley, they could not find the Veteran so they left.  
The impression was probable passing out/blackout, secondary 
to ethanol; trauma to face, i.e., abrasions, secondary to 
assault or falling; and without neurological problem at 
present.  In addition, a facial X-ray series report dated in 
May 1980 noted that the Veteran was assaulted and had 
undisplaced fractures of the nasal bones. 

The Veteran was provided another VA examination to determine 
if he had PTSD due to the one confirmed inservice stressor.  
The examiner who conducted the June 2006 examination 
conducted another examination in November 2008.  The examiner 
stated that the Veteran did not meet the criteria for a PTSD 
diagnosis based upon the verified stressor.  Without a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, a 
basis for service connection does not exist.  The 
preponderance of the evidence is against the claim for 
service connection for PTSD; there is no doubt to be 
resolved; and service connection is not warranted.  

However, the examiner essentially opined that the one 
verified inservice stressor caused the Veteran's anxiety 
disorder, not otherwise specified.  Therefore, service 
connection for anxiety disorder, not otherwise specified, is 
warranted.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anxiety disorder, not 
otherwise specified, is granted.  


REMAND

The Veteran maintains that, due to his service-connected 
anxiety disorder, not otherwise specified, he self medicated 
with alcohol which caused his alcoholism, acid reflux 
disease, and intestinal problems.  

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  There can be service 
connection for compensation purposes for an alcohol abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  However, a veteran can only 
recover if able to "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  Allen v. 
Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.  
Therefore, given the above, the RO must specifically inform 
the veteran that to prevail on his claims, he must show that 
his alcoholism is not due to willful misconduct and that it 
is secondary to a service-connected disability (such as 
anxiety disorder, not otherwise specified).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran correspondence which 
explains fully the issues of service 
connection for alcoholism, to include as 
being secondary to his service-connected 
anxiety disorder, not otherwise specified, 
in accordance with 38 C.F.R. § 
3.103(c)(2).  The correspondence must 
specifically inform the Veteran of the 
following:

a.  Service connection may not be granted 
for alcoholism.

b.  Service connection may be granted for 
alcoholism if it is secondary to a 
service-connected disorder or if the 
primary cause of the alcoholism is a 
service-connected disorder.

c.  The Veteran must show why his 
alcoholism is not willful misconduct.

d. The Veteran should be told that he 
should submit evidence that may have been 
overlooked in the past particularly as to 
the absence of medical nexus evidence on a 
primary or secondary basis.

2.  Upon completion of the above, schedule 
the Veteran for an appropriate medical 
examination(s) to determine whether it is 
at least as likely as not (i.e., at least 
a 50% probability) that the Veteran's 
chronic abuse of alcohol is part and 
parcel of his service-connected anxiety 
disorder, not otherwise specified (i.e., 
attributable to it) or instead an 
unrelated, separate condition.  

If the examiner determines that the 
Veteran's chronic alcohol abuse is 
attributable to his service-connected 
anxiety disorder, not otherwise specified, 
then obtain an opinion regarding whether 
it is at least as likely as not (i.e., at 
least a 50% probability) that any acid 
reflux disease and/or intestinal problems 
is proximately due to or aggravated by 
alcohol abuse.

It is imperative that the claims file be 
made available to the examiner(s) for 
review of the Veteran's pertinent medical 
and other history, including a complete 
copy of this remand.  A complete rationale 
for all opinions given should be included 
in the examiner's report(s).

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


